DETAILED ACTION
Claims 1 through 20 originally filed 17 December 2018. By preliminary amendment received 1 April 2019; claims 1, 5, 7, 11, and 16 are amended. By amendment received 5 December 2019; claims 1, 11, and 16 are amended. By amendment received 16 June 2020; claims 1, 11, and 16 are amended. By amendment received 30 December 2020; claims 1 through 5, 11 through 14, and 16 through 19 are amended. Claims 1 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 through 20 allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1, 11, and 16 are drawn to similar transistors. Each transistor of these claims is covered by a contact etch stop layer (CESL) and a dielectric over the CESL with a via provided through the dielectric and the CESL through which a contact plug is provided. Notably, a conformal layer is provided uniformly along the sidewall of the contact plug and is conformally doped.
Chan et al. (Chan, US Pub. 2002/0037622) is notable for teaching a transistor device with a contact plug provided to a source/drain region through a dielectric and a CESL in which a doped conformal layer is provided along the sidewalls of the contact plug. However, the only manner of 
Sun et al. (Sun, US Patent 6,998,343) is notable for teaching a contact plug in which a diffusion barrier is created around the sidewalls the contact plug by uniformly doping the walls of the via in which the plug is provided. However, Sun includes no conformal layer and instead dopes the equivalent of the CESL and dielectric layers. Even in the event that the doped region is re-interpreted to be a layer, the dopant would naturally penetrate to different depths for the different materials in which the dopant is provided resulting in a non-conformal layer.
Yao et al. (Yao, US Pub. 2012/0309114) is notable for teaching contact plug surrounded by a doped conformal oxide. However, while the doping technique appears to provide conformal doping within a layer equivalent to the dielectric layer, the layer equivalent to the CESL does not appear to be doped as in Figure 2C. Thus, Yao suffers the same problems identified in Sun.
Saito et al. (Saito, US Pub. 2001/0023099) is notable for teaching in Figure 32 a doped layer 45A provided through a dielectric 50 and CESL 44. However, while this layer is deposited through CVD which would result in a conformal layer, there is no indication as to how the layer is doped and there is no stated requirement that the doping in this layer is to be conformal. Due to the lack of teachings within Saito in this respect, the only evidence of how such a layer is conventionally doped is Chan which suggests ion implantation.
Claims 1, 11, and 16 each require features of the conformally doped layer which do not appear in the prior art. As such, these claims are allowed.

Claims 2 through 10, 12 through 15, and 17 through 20 each depend properly from one of claims 1, 11, and 16. As such, these claims are also allowed for the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/S.P.H/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828